Citation Nr: 1511137	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  11-04 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1. Entitlement to service connection for residuals of a traumatic brain injury.

2. Entitlement to service connection for a heart murmur.

3. Whether new and material evidence was submitted to reopen the Veteran's previously denied claim for service connection for a disability of the right knee.

4. Whether new and material evidence was submitted to reopen the Veteran's previously denied claim for service connection for pes planus.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to January 1986.

This case comes to the Board of Veterans Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In its rating decision, the RO denied the Veteran's claims for service connection for a heart murmur and for residuals of a traumatic brain injury.  The RO also denied the Veteran's claim to reopen previously denied claims for service connection for pes planus and a right knee disability.  With respect to these rulings, the Veteran initiated his appeal by filing a timely notice of disagreement.  In the same rating decision, the RO decided two increased rating claims.  The Veteran did not appeal those rulings.

In January 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is of record.

The issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a disability of the right knee is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a December 1986 rating decision VA denied entitlement to service connection for pes planus.  The Veteran did not perfect a timely appeal to that decision.  

2. Evidence received since the December 1986 rating decision neither relates to unestablished facts necessary to substantiate the claim, nor does it raise a reasonable possibility of substantiating the claim.

3. Residuals of a traumatic brain injury were not manifested in service and any current residuals of a traumatic brain injury are not related to service.  Residuals of a traumatic brain injury were not shown until years post-service.

4. The Veteran's current heart murmur was not manifested in service and is otherwise unrelated to service.


CONCLUSIONS OF LAW

1. The December 1986 rating decision denying entitlement to service connection for pes planus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.202 , 20.1103 (2014).

2. New and material evidence has not been received since the December 1986 decision denying service connection for pes planus and the claim  is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. Residuals of a traumatic brain injury were not incurred in or aggravated by service and did not manifest until many years later.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4. A heart murmur was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or with the completeness of the application.  VA notified the Veteran in April and July 2009 of the information and evidence needed to substantiate and complete the claims of entitlement to service connection for residuals of a traumatic brain injury and a heart murmur, including notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.   With respect to the pes planus claim, the July 2009 notice letter explained that the claim had been denied in December 1986, the basis for that denial and that the possibility of reopening the claim would depend on whether new and material evidence was submitted.

VA similarly fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  In addition to his service treatment records, the AOJ acquired copies of the Veteran's post-service VA treatment records and also the records of many of the private medical providers identified by the Veteran.  In his testimony at the January 2015 Travel Board hearing, the Veteran testified that all relevant private treatment records were provided to VA.  With respect to the claims decided herein, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Pes Planus

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  In a December 1986 rating decision VA denied entitlement to service connection for pes planus.  The Veteran was notified of that decision in February 1987 correspondence mailed to the address he identified as his residence in his original application.  Thereafter, the appellant did not perfect a timely appeal.  Hence, the December 1986 rating decision is final.  Id.  

One exception to the general rule of finality is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (emphasis in original).

Since the denial of the pes planus claim became final VA has obtained considerable evidence in the form of medical records, letters, written statements, reports of medical examinations, and hearing testimony.  The overwhelming majority of the new evidence relates to the Veteran's other claimed disabilities.  Of the opinion letters and examination reports the Veteran has obtained from various VA and private physicians since 1988, none discuss his pes planus.  The records of medical treatment similarly relate to claimed disabilities other than pes planus - the most voluminous of his medical records describe treatment for disabilities of the neck and spine, for which service connection has already been established.  The only evidence regarding pes planus since the 1986 rating decision is the transcript of the January 2015 Travel Board hearing.

The Veteran testified that he had flat feet before joining the Navy, but flat feet did not prevent him from participating in High School sports.  He said that Navy physicians "looked into" his pes planus before his discharge, but that they were more concerned with his complaints of back and knee pain.  The Veteran said that he was permitted to wear tennis shoes instead of combat boots, because the boots hurt his feet.  He did not remember whether he was ever restricted to "light duty" on account of his flat feet.  He testified that he consulted a doctor for his flat feet after his discharge from the Navy, but he did not remember the year he started to receive that treatment.  He also testified that his pes planus "never got better.  It kept getting worse and worse until I started having to get injections in my toes and stuff like that."  He said the injections in his toes began in 2009 and that VA has issued special inserts for his shoes.

In his hearing testimony, the Veteran was asked whether a doctor had ever suggested to him that his pes planus became permanently worse.  The Veteran indicated that a doctor did tell him this and that the doctor placed this opinion in writing.  

The Board has reviewed both the Veteran's claims file and the evidence available to VA at the time of the December 1986 decision denying service connection for pes planus.  Contrary to the Veteran's testimony, there is no letter, opinion, or treatment note from any medical professional indicating that the Veteran's pes planus or flat feet became permanently worse during his naval service.  As for the Veteran's hearing testimony, the Board assumes his testimony true for the purposes of deciding whether the claim should be reopened.  See Justus v. Principi, 3 Vet. App. at 513.  The testimony summarized above, is "new" in that VA did not hear this testimony before denying the original pes planus claim.  Yet in its 1986 rating decision, VA acknowledged that the Veteran had pes planus.  VA denied the claim because the Veteran had pes planus before joining the Navy and the evidence did not establish that this disorder became permanently worse during service.  While the Veteran's testimony indicated that his pes planus became worse, culminating in injections in 2009, he did not specifically say that this worsening occurred during his naval service.  Moreover, while the appellant is competent to report increased foot pain, a finding that preexisting pes planus permanently increased in severity in service is a medical determination which the appellant is not competent to make.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

A medical examination report of the physician at the time he enlisted in the Navy records a diagnosis of pes planus.  As the Veteran's testimony suggests, the records of medical treatment in service chiefly relate to his knee, back and neck pain.  He did receive a medical discharge due to his preexisting pes planus, but the medical Board's report specifically found that pes planus was not aggravated by service.  The Veteran submitted a "rebuttal" to the Medical Board in November 1985, but this statement did not claim that pes planus became permanently worse while on active duty.  Indeed, this statement indicates that the claimant "had no problem [with his feet] other than a little sore from exercising maybe twice since [July] [19]85" - instead, the focus of his disagreement with the Medical Board was his claim that a Navy physician misled him into cooperating with the designation of pes planus as the reason for his medical discharge.  The Veteran apparently believed he should have been discharged for his neck and back pain, rather than for pes planus.  The only other information about pes planus in the service treatment records is a sur-rebutal statement submitted by the physician mentioned in the claimant's statement.  According to the physician, the Veteran's pes planus was a "minimal . . . problem" at the time of the medical board proceedings.  In an October 1985 note, the same physician wrote that "the flat feet problem will get worse as time goes on . . . ."    
	
The testimony that the Veteran had pes planus before he enlisted and that the condition continued during his naval service was well known to VA at the time of the December 1986 rating decision.  His testimony that pes planus has become worse since he was discharged, culminating in foot injections in 2009, relates to an "unestablished fact" only in the sense that, in 1986 VA did not know what the disorder would be like in 2009.  But the information about his current condition is "necessary to establish the claim" only because proof of a current disability is needed to establish entitlement to service-connected compensation.  The 1986 pes planus claim was denied because pes planus existed prior to service and was not aggravated by service, not because VA doubted the existence of a current disability.  Hence, the Veteran's testimony that pes planus has continued and worsened in the years since he left the Navy is cumulative and redundant because it relates to an element of the claim for service connection (current disability) that was established at the time of the December 1986 rating decision.  For these reasons, new and material evidence has not been submitted to reopen the claim of entitlement to service connection for pes planus.  The claim is denied.
  
Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability is the result of an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Service connection is warranted for a disease first diagnosed after the claimant's discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records include an account of a head injury in January 1986.  The Veteran told a Navy physician that, early in his recruit training, he leapt to attention and struck the back of his head against a clothing rack.  He also claimed that "this knocked him down to the floor where he passed out."  The Veteran did not immediately seek aid from a physician, and this account conflicts with a September 1985 consultation note which records complaints of back and neck pain with "no specific [history] of injury, although at one time [patient] felt a pop in his back."  Nevertheless, the Boards finds that this statement satisfies the in-service injury requirement for the Veteran's claim for residuals of traumatic brain injury.  See Fagan, 573 F.3d at 1287.  

The Veteran submitted the records of a neurologist in private practice describing consultations and treatment for residuals of a traumatic brain injury in 2008 and 2009.  The neurologist noted the appellant's complaint of headaches and memory loss.  In a brief note dated March 2009, the neurologist wrote: "Patient is suffering from traumatic brain injury resulting in headaches, memory loss from injury while in the military."  This diagnosis satisfies the current disability element of the Veteran's claim.  Id.

The success of the Veteran's claim for residuals of a traumatic brain injury therefore depends on the existence of a nexus between the Veteran's in-service head trauma and the neurologist's March 2009 diagnosis.  There is conflicting medical evidence on whether these events are indeed related.  The neurologist's letter March 2009 suggests there is such a connection.  The record also includes the report of an examination of the Veteran by a VA clinical psychologist dated May 2010.  According to the psychologist's report, the Veteran had "excellent memory today but claims he has migraines and memory problems due to the pattern for a [traumatic brain injury]; Today he was able to give an accurate history with timeline and there was NEVER any indication of memory problems." (emphasis in original).  

The May 2010 VA examiner also reviewed the Veteran's claims file and her report includes a summary of the Veteran's family and medical history.  The examiner concluded that "there is no indication of [traumatic brain injury] in the record and he report[s] the migraines and memory problems just started a few years ago which is not the pattern for a [traumatic brain injury] (which would have manifested immediately)."  

Before resolving this conflict in the medical evidence, the Board has considered the Veteran's statements, his service treatment records and his post-service private and VA medical treatment records.  The earliest medical record to mention headaches is an independent medical examination report dated October 1990 - more than five years after the Veteran's claimed in-service head injury.  The report also describes the Veteran falling two or three times.  The dates of these falls are not clear, but the report indicates that, after one fall, his parents found him on the floor of his bathroom.  This fact and the date of the report both suggest that these events took place after the Veteran left active duty.  In his hearing testimony, the claimant said that around the time of his discharge he was "complaining about having migraine headaches and dizziness and also, you know, that I needed something, some kind of medication for memory loss."  

The Veteran is competent to testify to his observable symptoms, including headaches, dizziness and memory loss.  See Layno v. Brown, 6 Vet. App. 465, 470  (1994).  But his testimony in 2015 of in-service headaches conflicts with his earlier statements to the May 2010 VA examiner whom he told that migraine headaches and memory problems "started just a few years ago."  Moreover, the Veteran's service treatment records include plentiful entries recording complaints of pain in many places - his neck, back, feet, and knee - but the Board has found no complaints of headaches or memory loss in the service treatment records.  It is clear that, during service, the Veteran was able to communicate complaints of pain to Navy physicians and that those physicians were willing to record the nature of his complaints in his service treatment records.  Taking into account these circumstances, together with the fact that, at the time of his hearing testimony, the Veteran was attempting to recall subjective complaints of pain almost thirty years earlier, the Board finds that the Veteran's testimony about the duration of his symptoms of traumatic brain injury is not entitled to significant weight.

The Board is aware that the Veteran's suggestion to the May 2010 examiner that his headaches started "just a few years ago" is in tension with the reference to headaches in 1990.  Nevertheless, the Board finds that the May 2010 examiner's opinion to be adequate and rejects as inadequate the contrary opinion of the Veteran's private neurologist.  The presence of headaches in 1990 - while contrary to the Veteran's statements to the VA examiner - is not in conflict with the rationale for the examiner's opinion.  She concluded that, if the incident described by the Veteran had caused a traumatic brain injury, symptoms of a traumatic brain injury "would have manifested immediately . . ."  Even if the Veteran's headaches in 1990 were persistent and accompanied by symptoms of memory loss - something that is not clear from the report - such headaches would not undermine the factual assumptions for the examiner's conclusion.  Second, the May 2010 examiner gave a clear explanation for her opinion.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The private neurologist attributed the Veteran's symptoms of headaches and memory loss to an "injury while in the military."  The private neurologist, however, makes no effort to explain the reasons for his opinion.

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The record includes evidence to satisfy the current disability and in-service disease or injury requirements.  But the preponderance of the most probative evidence weighs against the existence of a causal connection between the head injury noted in service and the symptoms recorded by the Veteran's private neurologist.  Because the preponderance of the evidence weighs against a finding that a nexus exists between service and a current disability, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the Veteran's claim must be denied.

With respect to the Veteran's heart murmur claim, the service treatment records mention a systolic heart murmur in August 1985.  When they learned of this heart murmur, the Navy doctors arranged an echocardiogram in September 1985.  
According to the echocardiogram report, the Veteran's heart rhythm was normal.  There was no pericardial effusion and right and left ventricular volumes were normal.  The report noted no abnormalities of the aortic, mitral, pulmonic and tricuspid valves.  The impression was "normal echocardiogram."  The Medical Board report described a "Grade I-II/VI systolic ejection murmur on the aortic valve.  Electrocardiogram and echocardiogram were normal."  The diagnosis of a systolic ejection murmur in service satisfies the in-service disease or injury element of the Veteran's claim.  

The Veteran's post-service treatment records include a report describing a second echocardiogram in August 2001.  This report notes "prolonged, redundant, and thickened mitral valve leaflets suggestive of mitral valve prolapse" and also "trace of mitral regurgitation, trace of tricuspid regurgitation, and mild pulmonary regurgitation"  The Veteran's left ventricular cavity was normal and he also had normal left ventricular systolic function.  

To assess the nature and etiology of the Veteran's claimed heart murmur, the AOJ arranged for an examination of the Veteran by a VA physician in September 2009.  The examiner's cardiac examination yield a diagnosis of a "Grade I/VI systolic murmur."  This diagnosis satisfies the current disability element of the Veteran's claim.

The September 2009 VA examiner reviewed the Veteran's claims file and his service and post-service medical records, including the 1986 and 2001 echocardiogram reports.  The examiner also noted the Veteran's reports of dizziness and angina.  According to the examiner, "The patient's current heart murmur is not the same as what was present in military service.  The patient had a heart murmur in service and an echocardiogram was negative for valve abnormalities.  An internal medical examination in 2001 was negative for murmurs."

There is no medical opinion in the record indicating that the Veteran's current heart murmur is the same as the heart murmur noted in his service treatment records.  In his hearing testimony, the Veteran appeared familiar with the report of the September 2009 VA examiner, and he recalled normal echocardiogram reports in service and in 2001.  He testified that a physician in private practice told him that sometimes an echocardiogram will detect a heart murmur and sometimes it will not.  When asked to identify the physician who said this, the Veteran could not recall his name.  But he said that the physician told him this in 2005 or 2007.

The Veteran is competent to report a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  But the substance of the Veteran's secondhand account of what the physician said to him is not exactly a medical diagnosis, i.e., it does not indicate whether the physician detected a heart murmur in 2005 or 2007.  It is also unclear whether the physician in question had access to the 1986 and 2001 echocardiogram reports.  "[T]he connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, there is no medical evidence that the Veteran's current heart murmur began in service or that the heart murmur noted in service caused him to develop his current heart murmur or contributed to the development of his current heart murmur.

The strongest circumstantial evidence in favor of a connection between service and the Veteran's current heart murmur is the presence of substantially similar diagnoses in service and in the September 2009 VA examination report.  Yet the examiner specifically referred to the in-service report of a heart murmur in the section of his report describing his review of the Veteran's medical records and again in the "Medical Opinion" section of his report.  For this reason, it is clear that the examiner was aware of the in-service report of a heart murmur.  Nevertheless, the examiner concluded that the Veteran's "current heart murmur is not the same as what was present in military service."  There is no competent evidence to the contrary.

The September 2009 VA examiner's report was based on a review of the Veteran's medical records and it includes a reasonable explanation for the examiner's opinion, i.e., the 2001 report was negative for murmurs.  For these reasons, the Board finds the examination to be adequate, see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008), and based on the examiner's medical opinion, the preponderance of the evidence favors the conclusion that the current heart murmur is not the same heart murmur noted in service and is not the result of the heart murmur noted in service.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § § 5107(b), and the claim must be denied.

ORDER

Entitlement to service connection for residuals of a traumatic brain injury is denied.

Entitlement to service connection for a heart murmur is denied.

New and material evidence was not submitted to reopen the claim of entitlement to service connection for pes planus.


REMAND

The record does not include all of the information needed to decide the remaining question of whether new and material evidence has been submitted to reopen the Veteran's previously denied claim for a right knee disability.

In May 2002, the Social Security Administration found the claimant to be disabled and eligible for Social Security income payments.  According to the written decision of the administrative law judge who made these findings, the Veteran had a combination of physical and mental impairments which satisfied the Social Security Administration's criteria for disability.  Among these impairments, the decision mentions the Veteran's report of a right knee injury in service, arthroscopic surgery of the right knee in August 1996, and chondromalacia of the patella.  (The May 2002 Social Security decision did not mention the Veteran's claimed heart murmur, pes planus or traumatic brain injury.  Hence, the above adjudication of those issues is not prejudicial.)

After acquiring a copy of the Social Security decision, the AOJ tried to obtain additional records from that agency in October and November of 2009.   After initially receiving no response from the agency, the AOJ made additional attempts and delivered requests for records to more than one office within the Social Security Administration.  On November 30, 2009, the agency responded to the requests, indicating that either no medical records were in its files or that no medical records could be located.   Pursuant to 38 C.F.R. § 3.159(e), the AOJ sent the Veteran a letter dated December 7, 2009, informing him that the attempt to obtain records from the Social Security Administration  was unsuccessful and that future attempts to locate the requested records would be futile.  This letter notified the Veteran that he would be allowed ten days to submit information concerning the location of his social security medical records or to submit any records which might be in his possession.  Ten days later, the AOJ received a written statement from the Veteran asking VA to call the Social Security Office on 34th Street in St. Petersburg, Florida and to ask the supervisor of that office for assistance in locating his records.  According to the Veteran, he had experienced similar problems obtaining records from Social Security before and "I know [the supervisor] has my records."  There is no record of an attempt to obtain records from the agency after December 17, 2009.

Pursuant to its duty to assist the Veteran, VA must attempt to obtain relevant records from other Federal departments or agencies, including the Social Security Administration. See 38 C.F.R. § 3.159(c)(2).  Unless further attempts to obtain requested records would be futile, VA has the duty to make additional attempts to find them.  See 38 C.F.R. § 3.159(c)(1).  VA also has the duty to notify the Veteran in the event that its attempts to obtain requested records are unsuccessful.  See 38 C.F.R. § 3.159(e).  The December 17, 2009 statement suggested the possibility that an attempt to obtain the requested records from a particular Social Security supervisor would not be futile.  It is unclear whether the AOJ tried to contact this person and there is no record that, after receiving his statement, the AOJ notified the Veteran that it had not obtained the requested records.  

For these reasons, the Veteran's right knee claim must be remanded, so that another attempt can be made to obtain potentially relevant Social Security records.  Again, it is clear from the May 2002 administrative decision that the other claimed disabilities - heart murmur, traumatic brain injury and pes planus - did not influence Social Security Administration's finding that the Veteran was disabled.  Hence, only the claim for service connection for a right knee disability, which is mentioned in that agency's decision, must be remanded for this reason.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should contact the Social Security Administration on 34th Street in St. Petersburg, Florida, and obtain, if available, any records pertinent to the Veteran.  Any records so obtained should be associated with the Veteran's file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
	
2. After completing the above actions, and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraph above, the issue of whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a disability of the right knee must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


